The opinion of the court was delivered, by
Fort, J.
This was a suit for breach of contract for services. The principles of law applicable to the case were correctly stated by the trial judge. It was a jury question 'and the jury has found for the plaintiff.
As the suit was originally instituted, the Anheuser-Busch Brewing Company was also a defendant. When the plaintiff rested, he asked leave to amend his pleadings by striking out this defendant. This the court granted. It is claimed that this was error. It was clearly within the power of the court, under the District Court act. Pamph. L. 1898, p. 616, § 161.
The amendment could have in no way prejudiced the appellant, who was the other defendant, in his defence to the action.
The judgment of the District Court is affirmed, with costs.